In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 05-3717
UNITED STATES    OF   AMERICA,
                                               Plaintiff-Appellee,
                                v.

OLYMPIA BLUE,
                                           Defendant-Appellant.
                         ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division
      No. 04 CR 180-5—James F. Holderman, Chief Judge.
                         ____________
      ARGUED JUNE 2, 2006—DECIDED JULY 14, 2006
                    ____________


 Before POSNER, EASTERBROOK, and ROVNER, Circuit
Judges.
  ROVNER, Circuit Judge. Following her plea of guilty to
charges of wire and bank fraud, the district court ordered
Olympia Blue imprisoned for a term of 46 months, a
sentence at the low end of the range called for by the
United States Sentencing Guidelines. Blue appeals, con-
tending that her sentence is unreasonable in view of the
government’s request that she be sentenced below the
Guidelines range. We affirm.


                                I.
 Blue was one of several individuals who participated in a
multifaceted scheme to obtain cash and credit through
2                                              No. 05-3717

fraud. Blue and her fellow schemers were able to finance
the purchase of a number of automobiles, for example, by
using social security numbers and other identifying infor-
mation misappropriated from unwitting victims with
positive credit histories. Blue obtained some of that infor-
mation from a credit database maintained by Equifax
corporation. Blue was able to access that database using
a toll-free telephone number, access code, and personal
identification number (PIN) that co-defendant Tanya
Asberry had received from her employer. In addition, Blue
defrauded banks by depositing a series of worthless checks
(drawn on a closed account) into her bank account, tempo-
rarily inflating the account balance and enabling her to
make debit charges and withdrawals before the fraud was
discovered. Blue also created counterfeit cashier’s checks
that two of her co-defendants used to obtain goods and
services.
  Blue eventually pleaded guilty to one count of mail
fraud involving the fraudulently-financed purchase of a
Dodge Ram pickup truck and two counts of bank fraud
involving the worthless and counterfeit checks. Pursuant to
a letter agreement with the government, Blue agreed not
only to plead guilty to these charges but also to pro-
vide complete and truthful cooperation with the government
in its investigation of the offense. Provided that she com-
plied with this obligation, the government agreed to
recommend a prison term equal to 80 percent of the low end
of the sentencing range called for by the Guidelines.
  Asberry was the only one of Blue’s co-defendants who
proceeded to trial, and Blue testified against her. Blue
explained how she was able to access the Equifax credit
database using the telephone number, PIN, and other
information Asberry’s employer previously had provided
to Asberry. Although Blue denied that she had obtained
this information from Asberry, Blue did testify that she had
a telephone conversation with Asberry in July 2002 during
No. 05-3717                                                3

which she not only disclosed to Asberry that she had the
information but read the various numbers to Asberry and
asked her to confirm their accuracy, which Asberry did.
Blue’s testimony suggested that Asberry likely would have
noticed the succession of new vehicles Blue purchased in
the ensuing months, as she and Asberry saw each other on
an almost daily basis. And Asberry would have had cause
to wonder where Blue was getting the money to purchase
these vehicles, given that Blue had no job or other source of
legitimate income. Blue was arrested on state charges in
January 2003, and when Equifax was notified of her fraud,
the access numbers she was using were deactivated. Blue’s
criminal activity did not cease, however: Blue continued to
purchase vehicles through fraud using her own name (or a
variant thereof) along with social security numbers that she
chose at random. According to Blue, Asberry helped her in
this endeavor. Asberry recommended certain dealerships
that she knew made it easy to buy cars, for example. More
concretely, on three occasions Asberry accompanied Blue to
various dealerships where Blue purchased vehicles through
fraud and in one instance Asberry used her own credit card
to help Blue make a down payment on one of the fraudu-
lently purchased vehicles.
  Asberry herself had given a statement in the course of the
government’s investigation, and that statement was
admitted at trial. In that statement, Asberry acknowledged
that she had explained to Blue in the spring of 2001, when
Blue and Asberry were living together, how the toll-free
number was used to access the Equifax database. Asberry
confessed that when Blue and her co-schemers began to
drive “nice cars” in the spring and summer of 2002, she
realized that “they were probably up to no good with the
800 number and using it to purchase the cars.” R. 213-2 at
225, 333. She knew “for sure” by December 2002 that Blue
was using the toll-free number to make fraudulent automo-
bile purchases. Id. at 225. Finally, Asberry admitted that
4                                                No. 05-3717

she had accompanied Blue to dealerships on three occasions
to make fraudulent vehicle purchases and that she helped
Blue obtain one of those cars by charging a portion of the
down payment to her own credit card. Id.
  At the conclusion of Asberry’s trial, the jury convicted her
of one count of wire fraud. It was unable to reach a verdict
as to two additional counts of wire fraud, and the court
declared a mistrial as to those two counts. Asberry is still
awaiting sentencing.
  Satisfied with Blue’s cooperation, the government honored
its letter agreement with her and filed a motion (styled as
one for a downward departure from the Guidelines range)
asking the court to impose a sentence equal to 80 percent of
the low end of the Guidelines range. The government
pointed out that Blue’s testimony had established that
Asberry was aware that Blue possessed the toll-free number
for Equifax along with the other information necessary to
access its database and that Asberry had confirmed that
information for Blue despite knowing that it was illegal for
Blue to access the database. Blue’s testimony also revealed
that Asberry was involved with Blue’s continuing efforts to
fraudulently obtain cars after the Equifax access numbers
were deactivated. Blue’s testimony was to some extent
corroborated by other evidence, and the government saw
this is an indicator that she had testified truthfully. R. 242.
  After taking into account such factors as the amount of
the loss resulting from Blue’s criminal activity
($419,186.87), see U.S.S.G. § 2B1.1(b)(1) (2002),1 and her
acceptance of responsibility, see U.S.S.G. § 3E1.1, the
district court arrived at an adjusted Guidelines offense level
of 21. Believing that Blue had played a leadership role in


1
   The court calculated Blue’s sentencing range using the 2002
version of the Sentencing Guidelines. All of our Guidelines
citations are therefore to that version.
No. 05-3717                                                5

the offense, the probation officer had proposed an additional
increase of four points in the offense level. See U.S.S.G.
§ 3B1.1(a). Although the district court was inclined to agree
with the probation officer, both the government and Blue
objected to that enhancement, and in light of their opposi-
tion the court declined to adopt the probation officer’s
recommendation. R. 311 at 4-6. Coupled with Blue’s
criminal history category of III, the offense level of 21
produced a sentencing range of 46 to 57 months’ imprison-
ment.
  The court opted to impose the minimum Guidelines
sentence of 46 months. The court rejected the government’s
request for an even lower sentence equal to 80 percent of
that minimum (roughly 36 months) to reward Blue for her
cooperation with the government. R. 311 at 18. The court
reasoned:
    I believe Ms. Blue was a very active participant in this
    crime, these series of crimes. I believe under the
    circumstances that the government’s motion for down-
    ward departure should not be granted. I believe a
    sentence at the low end of the Guideline range is
    an appropriate sentence. To go below that I think would
    denigrate the seriousness of Ms. Blue’s offenses, and so
    I decline to depart from the Guideline range.
Id. Pursuant to Guidelines section 5G1.3(b), the court
did grant Blue credit against her federal sentence 503
days of time she had spent in custody on a related state
offense. Id.
  Approximately two weeks after Blue’s sentencing, the
court entered an order making certain findings pursuant to
the Guidelines in anticipation of Asberry’s eventual sen-
tencing. Included in those findings were certain observa-
tions about Blue. The court described Blue as “clearly the
most culpable of all the alleged co-schemers.” R. 266 at 3.
The court also found that Blue was “less than totally
6                                                   No. 05-3717

credible” in her testimony against Asberry. Id. In particu-
lar, the court discredited Blue’s testimony about
the telephone conversation she had with Asberry in July
of 2002 in which Blue purportedly disclosed to Asberry that
she had the Equifax 800 number and access information
and asked Asberry to confirm the accuracy of that informa-
tion. Id.; see R. 213-2 at 253-54.2


                               II.
  Blue contends that her sentence is unreasonably high
in view of her cooperation with the government and the
government’s own request that she be sentenced below the
Guidelines range based on that cooperation. Prior to the
Supreme Court’s decision in United States v. Booker, 543
U.S. 220, 125 S. Ct.738 (2005), a defendant’s substantial
assistance to the government was recognized by way of
a downward departure from the Guidelines range. See
U.S.S.G. § 5K1.1. After Booker, which rendered the Guide-
lines advisory, departures have become obsolete. See United
States v. Laufle, 433 F.3d 981, 986-87 (7th Cir. 2006)
(collecting cases). If the court has a sound basis for conclud-
ing that a sentence above or below the Guidelines range is
appropriate, it has the discretion to select such a sentence
without the need to consider whether a departure would
have been warranted in the pre-Booker era when the
Guidelines were binding. In every case, it is a district


2
  Based on Asberry’s own pre-trial statement, the court found
that Asberry was not actually aware that Blue and the other co-
defendants were misusing the Equifax access numbers until
December 2002. R. 266 at 3. For that reason, the court concluded
that the frauds Blue and others had committed using the
Equifax information were not foreseeable to Asberry and that she
could not be held to account for them for sentencing purposes. Id.
No. 05-3717                                                 7

court’s obligation to arrive at a reasonable sentence after
consulting the Guidelines and taking into account the broad
sentencing factors that Congress set forth in 18 U.S.C.
§ 3553(a). See Booker, 543 U.S. at 259-60, 261, 125 S. Ct. at
764-65, 766; Laufle, 433 F.3d at 987. Provided that the
district court properly calculated the Guidelines range, our
task on appeal is simply to determine whether the sentence
imposed is a reasonable one. Booker, 543 U.S. at 261, 125 S.
Ct. at 765; Laufle, 433 F.3d at 984-85. A sentence that falls
within the properly-calculated Guidelines range, as Blue’s
sentence does, is presumed reasonable. United States v.
Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). Blue bears the
burden of rebutting that presumption by showing that the
sentence is inconsistent with the section 3553(a) sentencing
factors. Id.
  Blue’s assertion that her sentence is unreasonable
is premised on her view that the district court’s rationale
for rejecting the government’s request for a lower sentence
was both incomplete and faulty. Blue points out that the
U.S. Sentencing Commission provided for substantial
assistance departures at the specific direction of Congress.
See 28 U.S.C. § 994(n). Booker may have rendered depar-
tures obsolete, but the rationale for rewarding defendants
who have been helpful to the government with below-
Guidelines sentences remains: it arms the government with
“an inducement that can be used to solve old crimes and
deter new ones.” United States v. Zingsheim, 384 F.3d 867,
870 (7th Cir. 2004). Blue concedes that a court is not obliged
to accede to the government’s wishes—after Booker as
before, a prosecutorial request to recognize the defendant’s
assistance with a below-Guidelines sentence is one ad-
dressed to the district court’s discretion. See, e.g., United
States v. Hayes, 939 F.2d 509, 512 (7th Cir. 1991) (pre-
Booker) (“once the government has moved for a downward
departure, the decision whether to depart is within the
sound discretion of the district court”); United States v.
8                                                No. 05-3717

Walker, 447 F.3d 999, 1007 (7th Cir. 2006) (post-Booker)
(“[a] sentencing court applying Booker now consults the
Guidelines as guidance for what is a wholly discretionary
decision . . .”) (emphasis in original). Indeed, prior to
Booker, a district court’s exercise of discretion as to a
substantial-assistance departure was unreviewable. E.g.,
Zingsheim, 384 F.3d at 870. But Blue maintains that
Booker nonetheless obliges the court to consider all relevant
sentencing factors in arriving at a reasonable sentence, and
the assistance a defendant has provided to the government
certainly is one of those factors. Cf. United States v. Wills,
35 F.3d 1192, 1196 (7th Cir. 1994) (pre-Booker) (district
court “ought to hear the government and give thoughtful
consideration to what the representative of the United
States has to say” in assessing government’s request for
substantial-assistance departure), overruled on other
grounds by Melendez v. United States, 518 U.S. 120, 116 S.
Ct. 2057 (1996).
  Specifically, Blue believes that appropriate considera-
tion of a defendant’s cooperation requires the district court
to make findings as to the extent and importance of the help
that the defendant has given to the government and, if the
court is not inclined to impose a sentence below the Guide-
lines range in accordance with the government’s request, to
articulate rational reasons for remaining within the
Guidelines range. Blue believes that the district court
complied with neither obligation: the court made no finding
as to whether or not she did provide substantial assistance
to the government, and the court discounted her cooperation
as a factor that might warrant a below-Guidelines sentence
for reasons that, to Blue’s mind, are irrational. As noted,
the court remarked that Blue was an active participant in
the offense and that a sentence below the bottom of the
Guidelines range would denigrate the seriousness of that
offense. R. 311 at 18. Blue retorts that being an active
participant in crime is what enables a defendant to provide
No. 05-3717                                                  9

significant help to the government. She adds that because
she had genuinely accepted responsibility for her conduct
(as evidenced by the credit she received in that regard) and
because the government proposed a relatively modest
deviation from the Guidelines range (80 percent of the
minimum), sentencing her to a lower term would not have
not have been inconsistent with the gravity of the offense.
  The government agrees with Blue that the court should
have granted its request for a reduced sentence but none-
theless defends the district court’s sentence as reasonable.
“Defendant’s testimony substantially assisted the govern-
ment in its prosecution of Asberry, and the government
believes that the district court should have given some
weight to that assistance. Nevertheless, when considered
along with other sentencing factors, the assistance was not
so significant that it compelled the district court to impose
a sentence below the advisory sentencing guidelines range.”
Gov. Br. at 13.
  Our task, we should again emphasize, is not to review
in isolation the district court’s rejection of the government’s
request for a below-Guidelines sentence, but rather to
evaluate the overall reasonableness of the sentence im-
posed. Looking at the court’s refusal to impose a sentence
outside the advisory Guidelines range is an aspect of that
assessment, United States v. Vaughn, 433 F.3d 917, 924
(7th Cir. 2006), but it is just one aspect. The district court
must consider and balance the wide range of factors
reflected in section 3553(a). United States v. Dean, 414 F.3d
725, 728 (7th Cir. 2005). We owe deference to the court’s
resolution of those factors, particularly when the court has
imposed a sentence within the range recommended by the
Guidelines. United States v. Williams, 425 F.3d 478, 481
(7th Cir. 2005), cert. denied, 126 S. Ct. 1182 (2006). We may
intervene if the district court has altogether ignored a
relevant consideration, e.g., United States v. Cunningham,
429 F.3d 673, 677-78 (7th Cir. 2006), or has unreasonably
10                                              No. 05-3717

discounted a factor so weighty as to compel a sentence
outside of the Guidelines range, see Dean, 414 F.3d at 729
(“The sentencing judge cannot, after considering the factors
listed in [section 3553(a)], import his own philosophy of
sentencing if it is inconsistent with them.”); Williams, 425
F.3d at 481 (“We have left room for the possibility that
there will be some cases in which a sentence within the
Guidelines range, measured against the factors identified
in section 3553(a), stands out as unreasonable.”) (citing
Mykytiuk, 415 F.3d at 608). But it is not our province to
second guess the district court’s sentencing rationale. Id.
“Rather, what we must decide is whether the district judge
imposed the sentence he or she did for reasons that are
logical and consistent with the factors set forth in section
3553(a).” Id.
  Having reviewed the record and the district court’s
reasons for sentencing Blue as it did, we are satisfied that
her sentence is a reasonable one. The district court, as the
government recognizes, has an obligation to weigh the
defendant’s cooperation (and the government’s request for a
reduced sentence) against the other statutory sentencing
factors. See generally Vaughn, 433 F.3d at 923-24. Among
those factors are the nature and circumstances of the
defendant’s crime, § 3553(a)(1), and “the need for the
sentence imposed . . . to reflect the seriousness of the
offense, promote respect for the law, and to provide just
punishment for the offense,” § 3553(a)(2)(A). That is what
the court did here.
  We do not fault the court for omitting to make findings as
to the degree and importance of Blue’s assistance to the
government. See Dean, 414 F.3d at 729-30 (district court’s
obligation to consider relevant sentencing factors is not
an obligation to make findings as to each factor). As we read
the sentencing transcript, the district court had no quarrel
with the representations that the government made in its
written request for a below-Guidelines sentence concerning
No. 05-3717                                                      11

Blue’s cooperation; the court accepted that Blue had been of
material help to the government in prosecuting Asberry. Cf.
Laufle, 433 F.3d at 983-84 (court not convinced defendant
had provided substantial assistance).3 Indeed, it appears
that the court chose a sentence at the low end of the
Guidelines range in part because of that aid. R. 311 at 18.
The court rejected a sentence below the Guidelines mini-
mum not because it discredited the government’s assess-
ment of Blue’s cooperation but rather because it believed
that Blue’s criminal conduct was too serious to warrant a
lower sentence. Id.
  And Blue’s offense conduct was serious: she helped to
commit not one criminal act but a series of them. A number
of those acts involved identity theft, which expanded the
roster of victims beyond the car dealers, finance companies,
and banks that she and her co-defendants were defrauding.
The testimony at sentencing by one of the persons whose
identifying information had been misappropriated provided
concrete illustration of the ways in which others were
harmed by Blue and her cohorts. R. 311 at 13-14. Blue, as
the district court observed, was not a minor but rather an
active participant in this series of offenses. Id. at 18.
Indeed, the court later described her as “clearly the most
culpable” of all those involved. R. 266 at 3. Blue rightly
points out that active participants often have the most to
offer the government in their ability to shed light upon the
crime and expose the involvement of others. But as we have
recognized before, knowledge that derives from participa-
tion in a crime is a double-edged sword: it enables the


3
  Although the court later found that Blue had been “less than
totally credible” when she testified at Asberry’s trial, R. 266 at 3,
a finding that conflicts to some extent with the government’s
representation that Blue had testified truthfully, the court in
sentencing Blue did not reject the notion that she had been of
significant aid to the government.
12                                               No. 05-3717

insider to be of real help to the government, but it often
reflects a higher degree of responsibility for the crime.
United States v. Atkinson, 15 F.3d 715, 719 (7th Cir. 1994).
A sentencing judge cannot be faulted for taking into account
the latter as well as the former.
  We cannot say that the balance the district court struck
between Blue’s cooperation with the government and her
level of culpability was unreasonable. The court did sen-
tence Blue to the minimum term called for by the Guide-
lines, and as a result of the credit she was given for the
time served on a related state sentence, the time she will
serve on the federal sentence was shortened by more than
a year. At the same time, in the face of joint opposition from
the parties, the court refrained from enhancing Blue’s
offense level for having played a leadership role in the
offense, notwithstanding the belief of both the court and the
probation officer that the enhancement was appropriate. It
is entirely possible that we might have sustained the
enhancement had the court chosen to impose it; the fact
that the government and Blue shared the view that the
enhancement was unwarranted would not have bound us on
appeal any more than it bound the district court. See, e.g.,
United States v. Wilson, 169 F.3d 418, 427 & n.8 (7th Cir.
1999). Blue’s sentence, in sum, was shorter than it other-
wise might have been. Given the extent and gravity of her
conduct, the court reasonably concluded that an even lesser
sentence was not appropriate. Put another way, Blue’s
cooperation, considered along with all of the other relevant
factors, did not compel a sentence below the advisory
Guidelines range.


                            III.
  Blue has not rebutted the presumption of reasonable-
ness that attaches to her Guidelines sentence. We therefore
AFFIRM the sentence.
No. 05-3717                                         13

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—7-14-06